Exhibit 10.5

Amendments

To

Wyeth 1999 Stock Incentive Plan

Wyeth 1996 Stock Incentive Plan

Effective as of June 22, 2006, the Wyeth 1999 Stock Incentive Plan and the Wyeth
1996 Stock Incentive Plan were amended as follows:

(a) The section entitled “Amendment and Discontinuance” in the Wyeth 1999 Stock
Incentive Plan and the Wyeth 1996 Stock Incentive Plan were amended by adding
the following provision:

“No amendments, revision or discontinuance of the Plan shall, without the
consent of a Participant, in any manner adversely affect his or her rights under
any Awards theretofore granted under the Plan. Notwithstanding any provision in
the Plan to the contrary, the Committee shall have the right to unilaterally
amend, revise or discontinue the Plan, and any provision of the Plan and the
Committee shall have the right to unilaterally amend, revise or discontinue any
Option Agreement or award agreement, any provision of an Option Agreement or
award agreement and any Participant elections under an Option Agreement or award
agreement, in each case, without the consent of any Participant, where such
amendment, revision or discontinuance is necessary or desirable to comply with
applicable law or to ensure that, with respect to any Option, Restricted Stock
award, Stock Appreciation Right or the cash or shares of common stock into which
they are converted, the Participant is not subject to adverse or unintended tax
consequences under Section 409A of the Code; provided, however, that, with
respect to any Option or Stock Appreciation Right, nothing in the Plan shall
require any amendment or revision to the definition of Change in Control. The
discontinuance of the Plan shall not result in the acceleration of issuance of
shares of Wyeth common stock, to the extent that such shares constitute a
deferral of compensation for purposes of Section 409A of the Code, unless (i)
all arrangements sponsored by the Company that would be aggregated with the Plan
under Section 409A if the same Participant participated in all such arrangements
are terminated, (ii) no payments, other than payments that would be payable
under the terms of such arrangements if the termination had not occurred, are
made within 12 months of the termination of such arrangements, (iii) all
payments are made within 24 months of the termination of the arrangements and
(iv) the Company does not adopt a new arrangement that would be aggregated with
the Plan under Section 409A if the same Participant participated in both
arrangements, at any time within the five years following the date of Plan
termination. All determinations and actions made by the Board of Directors or
the Committee pursuant to this Section shall be final, conclusive and binding on
all persons.”;



--------------------------------------------------------------------------------

and

(b) By adding the following as Section 14:

“Section 409A. To the extent that any payments or benefits provided hereunder
are considered deferred compensation subject to Section 409A, the Company
intends for the Plan to comply with the standards for nonqualified deferred
compensation established by Section 409A (the “409A Standards”). To the extent
that any terms of the Plan would subject Participants to gross income inclusion,
interest or an additional tax pursuant to Section 409A, those terms are to that
extent superseded by the 409A Standards.”

Effective as of January 1, 2005, the Wyeth 1999 Stock Incentive Plan and the
Wyeth 1996 Stock Incentive Plan were amended by adding the following as Section
6A(f) of such plans:

“Notwithstanding anything in the Plan to the contrary or any Option Agreement to
the contrary, effective as of January 1, 2005, no optionee shall be permitted to
elect to defer delivery of the proceeds of exercise of an unexercised Option or
the corresponding Stock Appreciation Right.”